Case: 15-10333       Date Filed: 04/26/2016      Page: 1 of 4


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                              ________________________

                                    No. 15-10333
                              ________________________

                       D.C. Docket No. 4:14-cv-00194-RH-CAS



KENNIQUE COTTON,

                                                                        Plaintiff - Appellant,

                                            versus

DOLGENCORP, LLC,

                                                                      Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                      (April 26, 2016)

Before WILSON, MARTIN, and HIGGINBOTHAM, ∗ Circuit Judges.

PER CURIAM:


       ∗
         Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit
Court of Appeals, sitting by designation.
                Case: 15-10333        Date Filed: 04/26/2016       Page: 2 of 4


       The district court granted summary judgment to appellee Dolgencorp, LLC,

on all of appellant Kennique Cotton’s employment discrimination claims. Cotton

brought her claims under the Florida Civil Rights Act, Fla. Stat. § 760 et seq.; Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981 &

1981(a). In her complaint, Cotton alleged that Dolgencorp racially discriminated

against her, retaliated against her for reporting discriminatory behavior, and

subjected her to a hostile work environment. On appeal, Cotton only challenges

the district court’s dismissal of her Florida Civil Rights Act and Title VII

discrimination, retaliation, and hostile work environment claims. 1 After careful

consideration of the record and the parties’ briefs, and having had the benefit of

oral argument, we hold that the district court properly granted summary judgment.

Accordingly, we affirm.

       Cotton began working as a store clerk for Dollar General, a Dolgencorp

company, in September 2011. Dollar General terminated her in March 2012.

Dolgencorp claims Cotton was fired because she repeatedly violated a Dollar

General policy on cashier overages/shortages. However, Cotton asserts that she

was fired based on her race and because she reported to Dollar General that a co-



       1
         “The Florida Civil Rights Act was patterned after Title VII, and Florida courts have
construed the [A]ct in accordance with decisions of federal courts interpreting Title VII.” Wilbur
v. Corr. Servs. Corp., 393 F.3d 1192, 1195 n.1 (11th Cir. 2004). Therefore, we consider
Cotton’s Title VII and Florida Civil Rights Act claims together.
                                                2
              Case: 15-10333      Date Filed: 04/26/2016   Page: 3 of 4


worker racially harassed her. Cotton also argues that the co-worker’s behavior

created a hostile work environment.

      Regarding her discrimination claims, Cotton has only offered circumstantial

evidence and that evidence is insufficient to create a triable issue as to whether she

was terminated based on her race. See Hamilton v. Southland Christian Sch., Inc.,

680 F.3d 1316, 1320 (11th Cir. 2012). Similarly, Cotton has failed to establish a

triable issue of retaliation. Even taking the evidence in the light most favorable to

Cotton, a jury could not find that the legitimate reason Dolgencorp put forth for her

termination—her violations of the above-mentioned cashier policy—was pretext

for retaliation. See Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th

Cir. 2001) (holding that a plaintiff must prove pretext in a retaliation case once a

defendant has offered a legitimate reason for the adverse action at issue). Finally,

Cotton’s hostile work environment claim is based solely on the behavior of a co-

worker, yet Cotton has not demonstrated a triable issue as to whether Dolgencorp

“knew or should have known” of the co-worker’s behavior and “failed to take

prompt remedial action.” See Henson v. City of Dundee, 682 F.2d 897, 905 (11th

Cir. 1982) (When “the plaintiff seeks to hold the employer responsible for the

hostile environment created by the plaintiff’s . . . coworker, she must show that the

employer knew or should have known of the harassment in question and failed to

take prompt remedial action.”).


                                          3
                Case: 15-10333      Date Filed: 04/26/2016      Page: 4 of 4


       AFFIRMED. 2




       2
         Dolgencorp’s motion for sanctions is DENIED, and Cotton’s motion to strike that
motion is DENIED AS MOOT.
                                              4